DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on October 21, 2022.
Currently, claims 1-3, 10-13, 19-20, 26-30, and 35 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

           Maintained Rejections
Claim Rejections - 35 USC § 112
	Claims 1-3, 10-13, 19-20, 26-30, and 35 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons set forth in the last Office action mailed on July 22, 2022 and for the reasons set forth below.
Applicant's arguments filed on October 21, 2022 have been fully considered but they are not persuasive. Applicant argues that siRNA and use of siRNA are clearly disclosed in the specification thus the claims do not introduce new matter. In response, it is noted that the instant rejection does not pertain to the recitation of “siRNA” in the claims. The issue in the instant rejection pertains to the “fusion protein” species recited in the instant claims, wherein each of the four different fusion protein species consists of 3, 4, or 5 different anthrax toxin elements arranged consecutively as explained in detail in the last Office action. See pages 4-5. The instant specification including prophetically exemplified fusion proteins does not whatsoever describe the instantly claimed multi-component fusion protein species consisting of at least three different anthrax toxin elements. Applicant failed to point out specific passages in the specification that adequately support the instantly claimed fusion protein species consisting of 3, 4, or 5 different anthrax toxin elements arranged consecutively as required by the claims.
Accordingly, this rejection is maintained. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10-13, 19-20, 26-30, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The instant claims now recite “a fusion protein consisting of a detoxified anthrax bacterial protein toxin fusion protein and a positively charged region of 9 or 10 positively charged amino acids at an amino or carboxy end”.  In the remarks filed on October 21, 2022, applicant did not point out where the aforementioned limitation pertaining to the positively charged region located “at an amino” end of the fusion protein is supported in the instant specification. 
The instant specification at best contemplates/plans making a fusion protein having 9 D-arginine residues (SEQ ID NO:1) attached to EFn or LFn at the carboxyl terminus (C-terminus) only. See for instance “EFn-9dR” in Table 1, and see also “EFn/LFn-C=C-RRRRRRRRR” in Figure 6. That is, the instant specification does not disclose or describe a fusion protein having the positively charged region located at the amino terminus (N-terminus). Hence, the prophetic disclosure of the compositions comprising prophetic fusion proteins such as “EFn-9dR” or “EFn/LFn-C=C-RRRRRRRRR” is not sufficient to describe the instantly claimed “amino” end (N-terminus) location of the positively charged region.
Accordingly, instant claims as amended introduce new matter that is not adequately supported by the specification as originally filed. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635